 In the Matter of KEARNEY & TRECKER CORPORATIONandPATTERNMAKERS LEAGUE OF NORTH AMERICA, AND PATrERN.MAKERS ASSOCIA-TION OF MILWAUKEE AND VICINITY, A. F. L.Case No. R-2011.Decided September 3, 1910Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Jacob,J. Karro,for the Board.Mr. Joseph L. Trecker,of-West Allis, Wis., andMessers Bendinger,Hayes, Klwwin and Schlosser; by Mr. Henry Bendhiger,ofMilwau-kee,Wis., for the Company.Mr. Roy E. Rogers,of Hammond, Ind., for the League.Mr. F. E: Hill,of Milwaukee, Wis., for the Independent.Mr. Harold Weston,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 3, 1940, Pattern Makers League of North America, andPattern Makers Association of Milwaukee and Vicinity, A. F. L.,herein called the League, filed with the Regional Director for theTwelfth Region (Milwaukee, Wisconsin), a petition alleging that aquestion affecting commerce had arisen concerning, the representationof employees of Kearney & Trecker Corporation, herein called theCompany, engaged in the manufacture of machine tools and relatedattachments and accessories at West Allis, Wisconsin, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On June 12, 1940, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) -of the Act and Article III, Section 3," of National LaborRelations Board,Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.27 N. L. R. B., No. 12.63 64DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 16, 1940, the Company, the League, Kearney & TreckerEmployees Independent Union, herein called the Independent, andthe Board entered into a "Stipulation for Certification UponXonsentElection."-Pursuant to the Stipulation, an election by secret ballot was con-ducted on July' 29, 1940, under the -direction and-supervision of theRegional Director among. the patternmakers and patternmakers' ap-prentices employed by the Company on July 15; 1940, to determinewhether or not said employees desire to be represented by the League,for the purposes,of collective bargaining.On August 2, 1940, theRegional" Director issued and duly "served 'upon the parties his Elec-tion Report on the ballot.No objections to the conduct of the ballotor to the Election Report have been filed by-any, of the parties."In his Election Report, the Regional. Director reported-as followsconcerning the. balloting and its results :Total eligible to vote---------------------------------------16,Total number of ballots cast--------------------------------16Total numberof votes cast in favor of Pattern Makers League.of NorthAmerica, and Pattern Makers Association.ofMil-waukee andVicinity, A F. L------------------------------15Total number of votescast againstPattern Makers League ofNorth America,and Pattein Makers Association of Milwaukeeand Vicinity, A F. L-------------------------------------1Total number of blank ballots-------------------------------0Total numberof voidballots---------------------------------0Total number of challenged ballots---------------------------0Total numberof valid votes----------------------------------16_Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the followiiig :'FINDINGS OF FACT'1.A question affecting commerce has arisen concerning the repre-Wisconsin, ^within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The patternmakers and patternmakers' apprentices employed bythe Company constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Pattern Makers League of North America, and Pattern MakersAssociation of Milwaukee and Vicinity, A. F. L., has been designatedand selected by a majority of the employees in the above unit as theirrepresentative for 'the purposes of collective bargaining, and is theexclusive representative of all the employees in said unit within themeaning of Section 9 (a) of the National Labor Relations Act. KEARNEY & TRECKER CORPORATION-65,CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIEDthat Pattern Makers League of North Amer-ica,and Pattern Makers Association of Milwaukee and Vicinity,A. F. L., has been designated and selected by a majority of the,pattern-makers and patternmakers' apprentices employed by Kearney &Trecker Corporation, West Allis, Wisconsin, as their representativefor the purposes of collective bargaining, and that pursuant to the pro-vision of Section 9 (a) of the Act, Pattern Makers League of NorthAmerica, and Pattern Makers Association of Milwaukee and Vicinity,A. F. L., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.323428-42-vol. 27-6